Citation Nr: 0810221	
Decision Date: 03/27/08    Archive Date: 04/09/08

DOCKET NO.  04-20 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
residuals, shrapnel wounds, right foot and leg, with retained 
foreign body.

2.  Entitlement to an evaluation in excess of 10 percent for 
residuals of cold injury, right foot.  

3.  Entitlement to an evaluation in excess of 10 percent for 
residuals of cold injury, left foot.  

4.  Entitlement to an evaluation in excess of 10 percent for 
residuals of cold injury, right hand.  

5.  Entitlement to an evaluation in excess of 10 percent for 
residuals of cold injury, left hand.  

6.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from November 1949 to December 
1952.  

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of a February 2004 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah. 

In February 2007, for good cause shown, namely, the veteran's 
advanced age, the Board granted the veteran's motion to 
advance this case on the Board's docket pursuant to the 
authority of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. 
§ 20.900(c) (2007).

In March 2007, the Board remanded these claims to the RO via 
the Appeals Management Center (AMC).


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to his claims.

2.  Residuals of shrapnel wounds of the veteran's right foot 
and leg include well-healed, tender scars, associated pain 
and discomfort, no more than slight muscle damage, and pain 
on motion.

3.  The residuals of a cold injury to each of the veteran's 
feet have included cold sensitivity and locally impaired 
sensation.  

4.  The residuals of a cold injury to each of the veteran's 
hands have included cold sensitivity and locally impaired 
sensation.  

5.  The veteran is not unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 20 percent for residuals, shrapnel wounds, right foot and 
leg, with retained foreign body, have not been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 4.1, 4.3, 4.7, 4.71a, 4.73, Diagnostic Codes 5284, 
5310 (2007).  

2.  The criteria for entitlement to a 20 percent evaluation 
for residuals of cold injury, right foot, have been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7122 (2007).  

3.  The criteria for entitlement to a 20 percent evaluation 
for residuals of cold injury, left foot, have been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7122 (2007).  

4.  The criteria for entitlement to a 20 percent evaluation 
for residuals of cold injury, right hand, have been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7122 (2007).  

5.  The criteria for entitlement to a 20 percent evaluation 
for residuals of cold injury, left hand, have been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7122 (2007).  

6.  The criteria for entitlement to a TDIU have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.340, 3.341, 4.16, 4.18 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and the claimant's 
representative, if any, of the information and medical or lay 
evidence not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion of the evidence the 
claimant is to provide and which portion of the evidence VA 
will attempt to obtain on the claimant's behalf.  They also 
require VA to assist a claimant in obtaining evidence 
necessary to substantiate a claim, but such assistance is not 
required if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, the RO provided the 
veteran adequate notice and assistance with regard to his 
claims such that the Board's decision to proceed in 
adjudicating them does not prejudice the veteran in the 
disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
also indicated that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 38 
C.F.R. § 3.159(b), and Quartuccio, that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, the Court further held that, under 38 C.F.R. § 
3.159(b), VA must request the claimant to provide any 
evidence in his possession that pertains to the claim.  Id. 
at 120-21.

In March 2006, the Court held that the aforementioned notice 
requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; 
(2) existence of disability; (3) a connection between service 
and disability; 
(4) degree of disability; and (5) effective date of 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
484 (2006).  The Court further held that notice under the 
VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Id. at 486.

In addition, in January 2008, the Court held that, with 
regard to claims for increased compensation, section § 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, he must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on his 
employment and daily life.  The Court further held that, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide the 
claimant at least general notice of that requirement.  The 
Court additionally held that the claimant must be notified 
that, should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
list examples of the types of medical and lay evidence the 
claimant may submit (or ask the Secretary to obtain) that are 
relevant to establishing entitlement to increased 
compensation.  Such evidence includes competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).
 
The RO provided the veteran VCAA notice on his claims by 
letters dated in April 2001, May 2001, February 2002, March 
2002, December 2003 and March 2007, the first four sent 
before initially deciding these claims in a rating decision 
dated in February 2004.  The timing of such notice thus 
reflects compliance with the requirements of the law as found 
by the Court in Pelegrini II. 

The content of such notice is not, however, VCAA compliant.  
More specifically, such notice informed the veteran of the 
need to submit evidence demonstrating a worsening or an 
increase in severity of his service-connected disabilities, 
but not of the need to submit evidence describing the effect 
of any worsening on his employment and daily life.  Such 
notice also did not inform the veteran of the need to submit 
more specific evidence satisfying the criteria for increased 
ratings under the rating codes pursuant to which his 
disabilities were rated.  This type of notice is necessary in 
this case as the diagnostic codes (DCs) under which the 
veteran is rated authorize higher evaluations based on 
specific criteria, rather than on a mere showing of a 
worsening of the disabilities and its effect upon the 
claimant's employment and daily life.

The RO's error in this regard is not prejudicial as the 
record establishes that, despite the lack of notice, the 
veteran had actual knowledge of the need to submit the 
previously noted evidence.  In an Appellant's Post-Remand 
Brief dated February 2008, the veteran's representative, on 
the veteran's behalf, first noted the various symptoms shown 
on VA examination conducted in September 2007, then cited the 
specific criteria for increased evaluations under Diagnostic 
Codes 5310 and 7122, pursuant to which the veteran's 
disabilities are rated, and requested increased evaluations 
based on the symptoms shown.  The representative also cited 
the criteria for a TDIU based on service-connected 
disabilities.  His written statements make clear that he knew 
what the evidence needed to establish to warrant the 
assignment of increased evaluations and the grant of a TDIU.  
Given the foregoing, the Board finds that any decision to 
proceed in adjudicating these claims does not prejudice the 
veteran or compromise the essential fairness of the 
adjudication.  Bernard v. Brown, 4 Vet. App. at 392-94.   

B.  Duty to Assist

VA made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims.  38 U.S.C.A. § 
5103A(a), (b), (c) (West 2002).  Specifically, the RO 
endeavored to secure and associate with the claims file all 
evidence the veteran identified as being pertinent to those 
claims, including service medical records and post-service VA 
treatment records.  The RO also conducted medical inquiry in 
an effort to substantiate the veteran's claims by affording 
the veteran VA medical examinations, during which examiners 
addressed the severity of the disabilities at issue in this 
appeal.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim[s]."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant).  

II.  Analysis of Claims

A.  Claims for Increased Evaluations 

The veteran seeks increased evaluations for residuals of 
shrapnel wounds to his right foot and leg and residuals of a 
cold injury to his feet and hands.  He claims that the 
evaluations assigned these disabilities do not accurately 
reflect the severity of all associated symptomatology.  

Disability evaluations are determined by evaluating the 
extent to which a service-connected disability adversely 
affects a veteran's ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2007).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2007).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  
Otherwise, in claims for increases, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  However, in such cases, when the factual 
findings show distinct time periods during which a claimant 
exhibits symptoms of the disability at issue and such 
symptoms warrant different evaluations, staged evaluations 
may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  The examination on which an evaluation is based 
must adequately portray the anatomical damage, and the 
functional loss, with respect to all of these elements.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40, 4.45 (2007).  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: less movement than normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. 
§ 4.45; see also DeLuca v. Brown, 8 Vet. App. at 206-7 
(holding that VA's review of a service-connected 
musculoskeletal disability must include an assessment of the 
functional impairment caused by that disability and that, if 
the service-connected disability involves a joint rated based 
on limitation of motion, adequate consideration must be given 
to functional loss due to pain under 38 C.F.R. § 4.40, and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45).  
Painful, unstable, or maligned joints due to healed injury 
are entitled to at least the minimum compensable evaluation 
for the joint.  38 C.F.R. § 4.59 (2007).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

1.  Residuals of Shrapnel Wounds, Right Foot and Leg

During service in Korea in April 1951, the veteran suffered 
multiple small, septic puncture wounds to the right leg (knee 
and calf) and right foot secondary to a concussion grenade.  
Initial treatment included cleaning and dressing the wounds 
and administering antibiotics.  Thereafter, the veteran was 
transferred to a hospital, where physicians examined him and 
characterized his wounds as penetrating with no artery or 
nerve involvement, sustained secondary to a missile.  The 
veteran stayed at the hospital for approximately one month, 
during which time x-rays revealed multiple small metallic 
fragments in the right leg.  By the end of the first week, 
the wounds healed satisfactorily and the veteran was 
ambulatory.  However, the veteran still complained of slight 
right leg stiffness.  For approximately a month in May 1951, 
the veteran convalesced at another hospital, during which 
time, a physician noted that the veteran's wounds were 
healing well and surface fragments were erupting 
spontaneously with ease.  On discharge examination conducted 
in November 1952, the veteran reported cramps in his legs and 
foot trouble and the examiner noted foot difficulty.

By rating decision dated June 1967, the RO granted the 
veteran service connection for residuals of fragment wounds, 
right foot and leg, with retained metallic foreign body, and 
assigned that disability an evaluation of 20 percent.  The RO 
based this action on a report of VA examination conducted in 
June 1956, which shows multiple well-healed scars on the 
right lower extremity, including two on the right foot and 
one on the right ankle, one of which was deeply depressed, 
adherent and tender, and another of which was slightly 
depressed and adherent, and no other right leg or foot 
abnormalities, including muscular or neurological in nature.

From 1956 to 2000, the veteran did not express complaints 
associated with, or seek treatment for, residuals of the in-
service shrapnel wounds.  Beginning in 2001, he complained of 
tenderness and numbness in his right leg, in the shin area.  
In June 2001, he underwent a VA examination, during which an 
examiner noted multiple tender scars on the veteran's right 
lower extremity, including on the right calf, no associated 
muscle damage and no vascular or neurological compromise.  

Based on the findings of the July 2001 VA examination, the 
RO, by rating decision dated April 2002, assigned the veteran 
a separate 10 percent evaluation for tender scars on the 
right leg and continued the 20 percent evaluation assigned 
all other residuals of the in-service fragment wound, 
including right leg and right foot muscle damage and right 
foot scars.  The veteran now seeks an evaluation in excess of 
20 percent for these residuals.  

The RO has evaluated these residuals as 20 percent disabling 
pursuant to DCs 5284 and 5310.  DC 5284 provides that a 10 
percent evaluation is assignable for a moderate foot injury.  
A 20 percent evaluation is assignable for a moderately severe 
foot injury.  A 30 percent evaluation is assignable for a 
severe foot injury.  38 C.F.R. § 4.71a, DC 5284 (2007).  With 
actual loss of the foot, the disability is to be rated at 40 
percent.  38 C.F.R. § 4.71a, DC 5284, Note (2007).  

DC 5310, which governs ratings of injuries to muscle group X, 
intrinsic muscles of foot, provides that a noncompensable (0 
percent) evaluation is assignable for slight disability of 
the group X muscle.  A 10 percent evaluation is assignable 
for moderate disability of muscle group X.  A 20 percent 
evaluation is assignable for moderately severe disability of 
the muscle group X.  A 30 percent evaluation is assignable 
for severe disability of muscle group X.  38 C.F.R. § 4.73, 
DC 5319 (2007).

The factors to be considered in evaluating disabilities from 
healed wounds involving muscle groups are set forth in 38 
C.F.R. §§ 4.55, 4.56 (2007).  For VA rating purposes, the 
cardinal signs and symptoms of muscle disability are loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  38 
C.F.R. § 4.56(c).  Disabilities rated under DCs 5301 to 5323 
are to be classified as slight, moderate, moderately severe 
or severe. 38 C.F.R. § 4.56(d).

A slight disability of the muscles consists of a simple 
muscle wound without debridement or infection.  A history 
with regard to this type of injury should include a 
superficial wound with brief treatment and no cardinal signs 
or symptoms of muscle disability.  Objective findings should 
include a minimal scar, no evidence of fascial defect, 
atrophy, or impaired tonus, and no impairment of function or 
retained metallic fragments.  38 C.F.R. § 4.56(d)(1).

Moderate disability of the muscles consists of a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.  A history with regard 
to this type of injury should include complaints of one or 
more of the cardinal signs and symptoms, particularly lowered 
threshold of fatigue after average use.  Objective findings 
should include some loss of deep fascia or muscle substance 
or impairment of muscle tonus and loss of power or lowered 
threshold of fatigue.  38 C.F.R. 
§ 4.56(d)(2).

A moderately severe disability of the muscles consists of a 
through and through or deep penetrating wound by a small 
high-velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  A history with regard to this 
type of injury should include prolonged hospitalization in 
service for treatment of a wound and consistent complaints of 
symptoms of muscle wounds.  Objective findings should include 
entrance and (if present) exit scars indicating the track of 
the missile through one or more muscle groups, with loss of 
deep fascia, muscle substance or normal firm resistance as 
compared with the sound side.  38 C.F.R. § 4.56(d)(3).

A severe disability of the muscles consists of a through and 
through or deep penetrating wound due to a high velocity 
missile or large or multiple high velocity missiles, or with 
a shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring.  The history 
and complaints with regard to this type of injury should 
include cardinal signs and symptoms of muscle disability 
(loss of power, weakness, lowered threshold of fatigue, 
fatigue-pain, impairment of coordination, and uncertainty of 
movement) worse than those shown for moderately severe muscle 
injuries, and if present, evidence of an inability to keep up 
with work requirements. Objective findings should include 
ragged, depressed, and adherent scars indicating wide damage 
to muscle groups in the missile track, loss of deep fascia or 
muscle substance on palpation, soft flabby muscles in the 
wound area, and swollen and hardened muscles in contraction.  
Tests of strength, endurance, or coordination movements 
compared with the corresponding muscles of the uninjured side 
indicate severe impairment of function.  Another sign of 
severe muscle disability is x-ray evidence of minute multiple 
scattered foreign bodies indicating intermuscular trauma and 
an explosive effect of a missile.  38 C.F.R. § 4.56(d)(4).

Also applicable to this appeal are the DCs governing ratings 
of scars.  Under DC 7804, a 10 percent evaluation is 
assignable for scars that are superficial and painful on 
examination.  38 C.F.R. § 4.118, DC 7804 (2007).  

Under DC 7800, which governs ratings of scars that disfigure 
the head, face or neck, a 10 percent evaluation is assignable 
when one characteristic of disfigurement appears.  A 
30 percent evaluation is assignable when there is visible or 
palpable tissue loss and either gross distortion or asymmetry 
of one feature or paired set of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or; with two or three characteristics of 
disfigurement.  38 C.F.R. § 4.118, DC 7800 (2007).  

The eight characteristics of disfigurement include: scar 5 or 
more inches (13 or more cm.) in length; scar at least one-
quarter inch (0.6 cm.) wide at widest part; surface contour 
or scar elevated or depressed on palpation; scar adherent to 
underlying tissue; skin hypo- or hyper-pigmented in an area 
exceeding six square inches (39 sq. cm.); skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq, cm.); underlying soft 
tissue missing in an area exceeding six square inches (39 sq. 
cm); skin indurated and inflexible in an area exceeding six 
square inches (39 sq. cm).  38 C.F.R. § 4.118, DC 7800, Note 
(1) (2007).

Scars, other than of the head, face, or neck, which are deep 
or cause limited motion, are to be rated under DC 7801.  DC 
7801 provides that a 10 percent evaluation is assignable for 
such scars when the area or areas exceed 6 square inches (39 
sq. cm.).  A 20 percent evaluation is assignable when the 
area or areas exceed 12 square inches (77 sq. cm.).  38 
C.F.R. § 4.118, DC 7801 (2007).  Scars in widely separated 
areas, as on two or more extremities or on anterior and 
posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 
§ 4.25 of this part.  A deep scar is one associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7801, 
Note (1), (2) (2007).

Scars, other than of the head, face, or neck, which are 
superficial and do not cause limited motion, are to be rated 
under DC 7802.  DC 7802 provides that a 10 percent evaluation 
is assignable for area or areas of 144 square inches (929 sq. 
cm.) or greater.  38 C.F.R. § 4.118, DC 7802 (2007).  Scars 
in widely separated areas, as on two or more extremities or 
on anterior and posterior surfaces of extremities or trunk, 
will be separately rated and combined in accordance with § 
4.25 of this part.  A superficial scar is one not associated 
with underlying soft tissue damage.  38 C.F.R. § 4.118, DC 
7802, Note (1), (2) (2007).

Under DC 7803, a 10 percent evaluation is assignable for 
scars that are superficial and unstable.  38 C.F.R. § 4.118, 
DC 7803 (2007).  An unstable scar is one where, for any 
reason, there is frequent loss of covering of skin over the 
scar.  A superficial scar is one not associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7803, 
Note (1), (2) (2007).

Other types of scars are to be rated based on limitation of 
function of affected part. 38 C.F.R. § 4.118, DC 7805 (2007).

In this case, the veteran's right foot and leg disability 
picture does not more nearly approximate an evaluation in 
excess of 20 percent under any pertinent DC.  Since the 
veteran underwent the VA examination in July 2001, he has 
undergone testing, including magnetic resonance imaging and 
x-rays, which showed osteomyelitis in the right foot, but no 
osteoarthritis, and additional examinations, including in 
December 2003 and September 2007.  

During the former examination, an examiner noted three well-
healed hole-like formations on the right heel, measuring from 
1.5 cm. by 1 cm., 1 cm. by .5 cm. and 1.5 cm. by .5 cm, which 
were not sensitive to touch, but caused pain and discomfort.  

During the latter examination, the veteran reported tender 
scars and worsening pain in his right heel.  He also reported 
that, despite the discomfort, he was able to walk a mile and 
bike for 20 minutes on a stationary bike thrice weekly.  An 
examiner noted pain on range of motion, no change in motion 
during repetitive testing, no muscular damage of the lower 
extremities secondary to the in-service shrapnel wounds, no 
involvement of any muscle group, no deformities, stricture or 
adherent underlying tendon or fascia, and full strength.  The 
examiner diagnosed chronic osteomyelitis in the veteran's 
right heel, concluded that that was not part of his service-
connected disability on the basis that there were no fragment 
wounds to the heel, and ruled out any identifiable muscle 
injury.  In addition, with regard to neurologic deficits, the 
examiner commented that the veteran had intermittent 
cutaneous, sensory neuropathy that was paroxysmal, not 
affecting any nerve bundle, which did not cause mild, 
moderate or severe incomplete or complete paralysis.  He did 
not specify whether this sensory neuropathy resulted from the 
right foot and leg disability, the cold injury, or the 
veteran's bilateral varicosities, which the examiner 
indicated were not related to any service-connected 
disability, but reading the report as a whole and most 
favorably to the veteran, it appears to be associated with 
the cold injury.  Finally, the examiner opined that the 
residuals at issue did not render the veteran unable to 
secure and follow a substantially gainful occupation.

The evidence clearly conflicts regarding whether the heel 
scars and associated pain and discomfort are part of the 
veteran's service-connected right foot and leg disability.  
The Board, however, assumes that such is the case and finds 
that residuals of shrapnel wounds of the veteran's right foot 
and leg include well-healed, tender foot scars, associated 
pain and discomfort, no more than slight muscle damage and 
pain on motion.  This symptomatology is contemplated in the 
20 percent evaluation assigned the veteran's right foot and 
leg disability.  There is no evidence of record establishing 
that the veteran has a severe foot injury, which would 
warrant the assignment of a 30 percent evaluation under DC 
5284, or moderate right foot muscle damage.  In fact, since 
the veteran was discharged from service, three VA examiners 
have indicated that the veteran's right foot and leg 
disability involves no muscle damage.  There is also no 
evidence of record establishing that the veteran's scars 
disfigure his head, face or neck or involve an area exceeding 
one-half square feet, which would warrant the assignment of a 
30 percent evaluation under DC 7800 or 7801.  

2.  Residuals of Cold Injury

The RO has evaluated residuals of an in-service cold injury 
to each hand and foot as 10 percent disabling pursuant to DC 
7122.  DC 7122 provides that a 10 percent evaluation is 
assignable for cold injury residuals with the following in 
the affected parts: arthralgia or other pain, numbness, or 
cold sensitivity.  A 20 percent evaluation is assignable for 
cold injury residuals with the following in the affected 
parts: arthralgia or other pain, numbness, or cold 
sensitivity plus tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis, or x-ray 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis).  A 30 percent evaluation is 
assignable for cold injury residuals with the following in 
the affected parts: arthralgia or other pain, numbness, or 
cold sensitivity plus two or more of the following: tissue 
loss, nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, x-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis).  38 
C.F.R. § 4.104, DC 7122 (2007).

In this case, the cold injury disability pictures more nearly 
approximate increased evaluations under DC 7122.  

A medical professional first noted residuals of the in-
service cold injury in April 2002, during a VA cold injury 
examination.  Such residuals included cold sensitivity in 
both hands and feet, recurrent nocturnal foot pain without 
any neurovascular compromise, and onychomycosis of three 
toes.  Since then, the veteran has undergone additional VA 
examinations, including in December 2003 and in September 
2007.  

During the former examination, an examiner noted the 
following residuals of the in-service cold injury: 
sensitivity to cold in the hands and feet, and hands and feet 
that were cool to cold to the touch, but normal in color with 
good pulses.  During the latter examination, an examiner 
noted the following residuals of the in-service cold injury: 
hands that were cold to the touch, mild dyshidrotic skin on 
the feet and between the toes and sensory neuropathy that was 
paroxysmal, not affecting any nerve bundle, which did not 
cause mild, moderate or severe incomplete or complete 
paralysis.  The examiner also noted subjective complaints of 
cold sensitivity in the hands and feet, which he did not 
objectively confirm.  Finally, the examiner opined that the 
residuals at issue did not render the veteran unable to 
secure and follow a substantially gainful occupation.

In sum, the residuals of a cold injury to each of the 
veteran's hands and feet have included cold sensitivity and 
locally impaired sensation.  Such symptomatology warrants the 
assignment of 20 percent evaluations for residuals of a cold 
injury affecting the feet and hands.  

The aforementioned foot symptoms do not warrant the 
assignment of evaluations in excess of 20 percent, for any 
period of time, in the absence of evidence showing tissue 
loss, nail abnormalities, color changes, hyperhidrosis, or x-
ray abnormalities.  The aforementioned hand symptoms do not 
warrant the assignment of an evaluation in excess of 20 
percent in the absence of evidence showing tissue loss, nail 
abnormalities, color changes, hyperhidrosis, or x-ray 
abnormalities.

3.  Conclusion

The rating schedule is designed to accommodate changes in 
condition; therefore, the veteran may be awarded different 
evaluations in the future should any of his disability 
pictures change.  See 38 C.F.R. § 4.1.  At present, however, 
the previously noted evaluations are the most appropriate 
given the medical evidence of record.

Based on the previous findings, the Board concludes that the 
criteria for entitlement to an increased evaluation for 
residuals, shrapnel wounds, right foot and leg, with retained 
foreign body, have not been met.  In reaching this decision, 
the Board considered the complete history of the disability 
at issue as well as the current clinical manifestations and 
the effect this disability has on the earning capacity of the 
veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2007).  In addition, 
the Board considered the applicability of the benefit-of-the-
doubt doctrine, but as there is not an approximate balance of 
positive and negative evidence of record, reasonable doubt 
may not be resolved in the veteran's favor.  Rather, as a 
preponderance of the evidence is against the claim, such 
claim must be denied.

The Board further concludes that the criteria for entitlement 
to increased evaluations for residuals of a cold injury 
affecting the hands and feet have been met.  Inasmuch as the 
evidence supports these claims, they must be granted.

B.  Claim for TDIU

The veteran claims that his service-connected disabilities 
render him unemployable. A total disability evaluation may be 
assigned where the schedular evaluation is less than total, 
when the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a) (2007).

In this case, the veteran fails to satisfy the percentage 
requirements noted above. His service-connected disabilities 
include: residuals of shrapnel wounds, right foot and leg, 
with retained metallic foreign body, rated as 20 percent 
disabling; residuals of cold injury, right foot, rated as 20 
percent disabling; residuals of cold injury, left foot, rated 
as 20 percent disabling; residuals of cold injury, right 
hand, rated as 20 percent disabling; residuals of cold 
injury, left hand, rated as 20 percent disabling; residuals 
of shrapnel wounds, tender scars, right leg; rated as 10 
percent disabling.  No disability is ratable at 40 percent or 
more.

When a claimant does not meet the aforementioned criteria, a 
total disability evaluation may still be assigned, but on a 
different basis.  It is the established policy of VA that all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities shall be rated totally disabled.  Therefore, at 
the RO level, rating boards are to submit to the Director, 
Compensation and Pension Service, for extraschedular 
consideration, all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in 38 C.F.R. § 
4.16(a).  The rating board is to include in its submission a 
full statement as to the veteran's service-connected 
disabilities, employment history, educational and vocational 
attainment and factors having a bearing on the issue.  38 
C.F.R. § 4.16(b) (2007).

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court 
discussed the meaning of "substantially gainful employment," 
in part, by noting the following standard announced by the 
United States Court of Appeals in Timmerman v. Weinberger, 
510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be 
a total 'basket case' before the courts 
find that there is an inability to engage 
in substantial gainful activity. The 
question must be looked at in a practical 
manner, and mere theoretical ability to 
engage in substantial gainful employment 
is not a sufficient basis to deny 
benefits. The test is whether a 
particular job is realistically within 
the physical and mental capabilities of 
the claimant.

Id.

The veteran's service-connected disabilities, alone, must be 
sufficiently severe to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).  In determining whether 
unemployability exists, consideration may be given to the 
veteran's level of education, special training and previous 
work experience, but not to his age or to any impairment 
caused by nonservice-connected disabilities.  38 C.F.R. §§ 
3.341, 4.16, 4.19 (2007).

In this case, the veteran's occupational background and 
educational attainment are satisfactory for employment 
purposes.  According to a VA Form 21-8940 (Veteran's 
Application For Increased Compensation Based On Individual 
Unemployability) received in December 2003, the veteran 
attended college for four years and last worked in sales and 
as a window remodeler for nine years.  

One medical professional, a VA examiner, has addressed 
whether the veteran is employable secondary to his service-
connected disabilities.  In September 2007, during a VA 
examination, that examiner found that, given the veteran's 
ability to perform activities of daily living and to walk up 
to a mile thrice weekly, he did not have residuals of in-
service injuries that were so severe they rendered him unable 
to secure and follow a substantially gainful occupation.  

The veteran has not submitted a medical opinion refuting that 
of the VA examiner.  Rather, the veteran's assertions 
represent the only evidence of record establishing that his 
service-connected disabilities render him unemployable.  
These assertions may not be considered competent as the 
record does not reflect that the veteran possesses a 
recognized degree of medical knowledge to render a medical 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992) (holding that laypersons are not competent to offer 
medical opinions). 

In light of the foregoing, the Board concludes that the 
criteria for entitlement to a TDIU have not been met.  In 
reaching this decision, the Board considered the 
applicability of the benefit-of-the-doubt doctrine, but as 
there is not an approximate balance of positive and negative 
evidence of record, reasonable doubt could not be resolved in 
the veteran's favor. Rather, as a preponderance of the 
evidence is against the claim for TDIU, such claim must be 
denied.


ORDER

An evaluation in excess of 20 percent for residuals, shrapnel 
wounds, right foot and leg, with retained foreign body, is 
denied.

A 20 percent evaluation for residuals of cold injury, right 
foot, is granted subject to statutory and regulatory 
provisions governing the payment of monetary benefits.  

A 20 percent evaluation for residuals of cold injury, left 
foot, is granted subject to statutory and regulatory 
provisions governing the payment of monetary benefits.  

A 20 percent evaluation for residuals of cold injury, right 
hand, is granted subject to statutory and regulatory 
provisions governing the payment of monetary benefits.  

A 20 percent evaluation for residuals of cold injury, left 
hand, is granted subject to statutory and regulatory 
provisions governing the payment of monetary benefits.  

A TDIU is denied.


__________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


